Citation Nr: 1525909	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).
 
2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left eye disability manifested by floaters.

4.  Entitlement to service connection for a right eye disability manifested by floaters.

5.  Entitlement to service connection for myocarditis.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a skin condition.

9.  Entitlement to service connection for alcohol abuse.

10.  Entitlement to a disability rating greater than 50 percent prior to December 13, 2013, and since April 1, 2014, for PTSD.

11.  Entitlement to a compensable disability rating prior to September 19, 2012, and to a disability rating greater than10 percent thereafter, for right shoulder strain with tendinopathy.

12.  Entitlement to a disability rating greater than 10 percent for thoracolumbar spine strain.

13.  Entitlement to a disability rating greater than 10 percent for gastroesophageal reflux disorder (GERD).

14.  Entitlement to a disability rating greater than 30 percent for bilateral pes planus.

15.  Entitlement to an earlier effective date than January 27, 2012, for the award of service connection for PTSD.

16.  Entitlement to an earlier effective date than January 27, 2012, for the award of service connection for a right shoulder strain with tendinopathy.

17.  Entitlement to an earlier effective date than January 27, 2012, for the award of service connection for a thoracolumbar spine strain.

18.  Entitlement to an earlier effective date than January 27, 2012, for the award of service connection for GERD.

19.  Entitlement to a temporary total disability rating based on the need for hospitalization for service-connected PTSD exceeding 21 days under 38 C.F.R. § 4.29. 

20.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to May 1997, February 2003 to May 2003, and August 2004 to January 2012.  The Board notes that the Veteran's period of service from February 3, 2011, to January 26, 2012, is considered dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012, October 2012, November 2012, February 2014, and March 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges statements from the Veteran's attorney that the Veteran is homeless.  The attorney has not requested advancement on the docket and the Board does not infer a motion for advancement on the docket based on the attorney's statements that the Veteran is homeless.  This is because VA treatment notes, including ones dated as recently as March 2014, show that the Veteran has a home but chooses not to live there because his ex-wife looks for him there.  He also reported that if other Veterans knew he had an empty house, they would go there.  In June 2014, it was again noted that the Veteran co-owns a home.  On discharge from a VA facility that same month, the Veteran reported various places he could go, including that he could stay with friends "or I can just go back home to NE."  As such, the Board will not infer a motion for advancement on the docket in the absence of an explicit request.  

In September 2014, the Veteran's attorney requested additional time to submit additional evidence or argument.  In December 2014, the Veteran's attorney submitted additional argument.

The service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to September 19, 2012, the Veteran's right shoulder disability was manifested by pain to palpation; there was no limitation of motion or objective evidence of pain with motion.

2.  Since September 19, 2012, the Veteran's right shoulder disability has been manifested by pain, including on motion, and limitation of motion of the major right arm, but not at shoulder level or between side and shoulder level, even during flare-ups and on repetitive use. 

3.  Since the effective date of service connection, the Veteran's thoracolumbar spine strain has been manifested by forward flexion greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of disc disease.

4.  Since the effective date of service connection, the Veteran's bilateral pes planus has not been pronounced or manifested by symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances.

5.  Since the effective date of service connection, the Veteran's GERD has not manifested by symptoms productive of considerable impairment in health.

6.  The Veteran's initial application for entitlement to service connection for PTSD, right shoulder and back conditions, and acid reflux, was received by VA on January 27, 2012, the day after his separation from service on January 26, 2012. 

7.  There were no pending claims for service connection for PTSD, right shoulder or back conditions, or acid reflux prior to January 27, 2012.

8.  The Veteran's claim for a temporary total disability rating due to hospitalization over 21 days for PTSD was granted in a February 2014 rating decision, effective for the period from December 13, 2013, through March 31, 2014; he has not submitted evidence of any additional hospitalization for 21 days due to service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating prior to September 19, 2012, and to a disability rating greater than 10 percent for a right shoulder strain with tendinopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes (DCs) 5019, 5201 (2014).

2.  The criteria for a 10 percent rating for thoracolumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a , DC 5237 (2014).

3.  The criteria for a disability rating greater than 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5276 (2014).

4.  The criteria for a disability rating greater than 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.114, DC 7346 (2014).

5.  The criteria for an effective date earlier than January 27, 2012, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

6.  The criteria for an effective date earlier than January 27, 2012, for the award of service connection for a right shoulder strain with tendinopathy have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

7.  The criteria for an effective date earlier than January 27, 2012, for the award of service connection for a thoracolumbar spine strain have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

8.  The criteria for an effective date earlier than January 27, 2012, for the award of service connection for GERD have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

9.  The criteria for a temporary total disability rating based on the need for hospitalization for service-connected PTSD exceeding 21 days pursuant to 38 C.F.R. § 4.29 for any period other than the period from December 13, 2013, through March 31, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.29 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the earlier effective date claims and a temporary total rating pursuant to 38 C.F.R. § 4.29, because application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  In any event, the appeal turns on evidence already contained in the claims file and the Veteran does not contend otherwise.  The Veteran has been accorded the opportunity to present evidence and argument, to include during a hearing, and he has done so.  The facts alleged as proving his claim pertain to evidence already in the file.  The Board concludes that no reasonable possibility exists that any further notice or assistance would aid him in substantiating his appeal as to those issues.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2014).

The Veteran's currently appealed increased rating claims arise from his disagreement with the initial ratings assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post-service treatment records, lay statements, and VA examination reports.  Regarding the increased rating claims, the Veteran was most recently afforded VA examinations in September 2012, and subsequent relevant ongoing VA treatment notes have been obtained.  The Veteran has not asserted that his right shoulder, back, pes planus, or GERD disability has worsened since that time.  Further, recent VA treatment notes generally show the Veteran's conditions to be stable if not improved since the last exam.  Therefore, new examinations are not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board acknowledges that, in a December 2014 statement, the Veteran's attorney indicated that he had not received VA treatment records dating after February 2014, which were considered by the RO in May 2014 statements of the case.  The attorney did not request a copy of those VA treatment records.  The Board finds that the Veteran is not prejudiced by the fact that his attorney neither requested nor received these records for review as they do not suggest a worsening of the back, right shoulder, bilateral feet, or GERD disability.

In summary, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability as in the current case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right Shoulder Disability

The RO has rated the Veteran's right shoulder disability as noncompensable (0 percent) for the period prior to September 19, 2012, and 10 percent disabling thereafter pursuant to DC 5019 for evaluating bursitis, on the basis of evidence of painful, limited motion of the right arm.  See 38 U.S.C.A. § 4 .71a, DCs 5019, 5201.

The Board finds that increased ratings for the Veteran's service-connected right shoulder disability are not warranted for the periods prior to and since September 19, 2012.  For the period prior to September 19, 2012, the evidence does not show limited or painful motion to warrant a compensable rating.  On the contrary, a May 2012 VA examiner noted right shoulder flexion and abduction each to 180 degrees without objective evidence of pain on motion.  The Veteran was also able to perform repetitions without additional limitation of motion, and there was no functional loss found by the examiner.  While there was tenderness to palpation,  there was no guarding, nor were there mechanical symptoms or a history of recurrent dislocation.  Testing was negative for rotator cuff involvement, instability, or acromioclavicular joint pathology.  Notably, imaging of the right shoulder revealed a normal right shoulder.  Also significant is the Veteran's reports that his right shoulder is better now (than when injured in 2010), and that while he did complain of infrequent pains with certain movements of the shoulder, there were no day-to-day problems with right shoulder and he takes no medications for same.  Nor were there any flare-ups.  VA treatment notes dating between January 2012 and September 2012 are negative for complaints, treatment, or findings related to the right shoulder.  In August 2012, musculoskeletal examination was normal.  In sum, absent evidence of painful or limited motion, there is simply no basis upon which to assign a compensable rating for the right shoulder pursuant to DC 5201 for the period from January 27, 2012, the effective date of service connection, to September 19, 2012.

Next, for the period from September 19, 2012, the Board similarly finds that a disability rating greater than 10 percent for the Veteran's service-connected right shoulder disability is not warranted.  The Veteran has not demonstrated limitation of the right arm to shoulder level to warrant a higher rating under DC 5201.  On the contrary, during VA examination in September 2012, while the Veteran did report flare-ups of his right shoulder condition manifested by increased pain, the right shoulder disability was manifested by, at worst, forward flexion and abduction limited each to 170 degrees, even considering complaints of pain.  While the examiner noted post-test flexion to 175 degrees, the Veteran exhibited painful motion at 170 degrees.  The Veteran also reported pain, stiffness, and achiness.  However, he denied taking medications or using orthopedic devices, and had undergone no surgeries, injections, physical therapy or arthroscopies.  

Ongoing VA treatment records also are negative for evidence of limitation of right arm motion to shoulder level or, indeed, treatment related to the right shoulder.  
In November 2012 and March 2013, musculoskeletal examination was normal.  In March 2013, a history of right shoulder pain was documented.  However, at that time, assessments included low back pain and pain between the shoulder blades, but there was no right shoulder assessment.  In April 2013, the Veteran again reported shoulder pain.  In September 2013, he also reported some pain in his right elbow "then in right shoulder."   Notably, however, that pain was following an incident in which he struck a window with a wood 4x4, sustained injury to his right hand, and tried to immobilize his hand and arm.  No findings related to right shoulder strain, tendinopathy, or soft tissue injury were noted.  In October 2013, the Veteran complained of pain in his hand, and denied other joint pain.  Physical examination revealed full active range of motion to all joints.  In December 2013, physical examination of the extremities was unremarkable and revealed 5/5 strength with grip and normal limb muscle bulk.  In April 2014, the Veteran denied chronic pain, and in April 2014 and June 2014, the Veteran denied pain anywhere on musculoskeletal review of systems.  Also in April 2014, musculoskeletal physical examination revealed movement intact in the extremities and a general notation of "good ROM with crepitus."  Thus, for the period since September 19, 2012, the objective evidence does not show limitation of the right arm to shoulder level, and a higher 20 percent rating is not warranted pursuant to DC 5201.

Nor does the evidence otherwise support higher ratings under any other diagnostic code at any point since the effective date of service connection.  There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or moderately severe muscle damage during the period on appeal.  On the contrary, the May and September 2012 VA examiners both noted full muscle strength in the right shoulder in abduction and flexion, and explicitly noted that there was no ankylosis or other impairment of the acromioclavicular joint, clavicle, or scapula.  38 C.F.R. §§ 4.71a, 4.73, DCs 5200, 5203, 5301.  Additionally, both VA examiners noted that there was no guarding present, and no history of recurrent dislocations, and the Veteran has not otherwise reported a history of recurrent dislocations or instability.  Thus, the Board finds that the evidence does not show recurrent dislocations with guarding at the shoulder level to warrant a higher rating at any time under DC 5202.

The Board also has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's right shoulder disability level and symptomatology, namely pain and limitation of motion.  The rating schedule also provides for additional or more severe symptoms than currently shown by the evidence.  While the Veteran has reported stiffness and achiness, in addition to pain, and flare-ups involving increased pain, his symptoms are not so severe as to seek treatment, take medication, or use any orthopedic device.  Furthermore, the VA examiners noted either no functional impact or that there has been no time lost from work or periods of incapacity secondary to the shoulder condition.  Further, for musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings during the periods prior to and since September 19, 2012, are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Thoracolumbar Spine Strain

The Veteran's thoracolumbar spine strain is rated as 10 percent disabling pursuant to Diagnostic Code 5237 for lumbosacral strain.  38 C.F.R. § 4.71a.

Back disabilities are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id.  Note (1).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a , Plate V (2014).

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula.  Under these criteria, incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a , DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's service-connected thoracolumbar spine strain.  The evidence does not show forward flexion of the thoracolumbar spine limited to at least 60 degrees, combined range of motion of the thoracolumbar spine to at least 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On the contrary, VA examinations in May 2012 and September 2012 show forward flexion to no worse than 80 degrees and combined range of thoracolumbar motion to no worse than 195 degrees considering the points at which the Veteran demonstrated objective evidence of pain on motion (although in some instances, even post repetition, he demonstrated movement beyond the point of pain).  Additionally, the May 2012 and the September 2012 VA examiners explicitly found no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Similarly, VA treatment notes do not demonstrate forward flexion limited to at least 60 degrees, combined range of motion of the thoracolumbar spine to at least 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  They do generally show complaints of back pain or back ache, such as in April 2010, July 2012, March 2013, April 2013, October 2013, and April 2014.  Also in April 2014, the Veteran reported occasional soreness and stiffness.  However, the treatment records do not show limitation of motion to such a degree as to warrant a higher rating.  On the contrary, in August 2012, November 2012, and March 2013, musculoskeletal examination was normal.  In October 2013, the Veteran was noted to have full range of motion of all his joints, and was able to forward flex to touch his fingertips to his ankles.  In April 2014, musculoskeletal examination revealed generally good range of motion with crepitus, and no gross abnormalities were noted.  

The records also are generally silent for evidence of guarding or spasms resulting in abnormal gait or spinal contour.  In October 2013, the Veteran's spine was straight.  In December 2013, some mild kyphosis was noted, but there was no pain compressing the entire spine and no other pain in the paraspinal muscles.  The mild kyphosis was not related to any guarding or spasms, nor was guarding or spasms observed.  Also noteworthy are the Veteran's statements throughout the record regarding the impact of his thoracolumbar spine disability.  For instance, in March 2013, in connection with compensated work therapy (CWT), the Veteran reported his low back disability, but stated he had no physical limitations due to his disability.  Additionally, in April 2014, during a medical clearance for CWT, the Veteran reported he is able to lift up to 100 pounds, perform occupational bending, work an 8 hour shift, negotiate stairs, tolerate repetitive motion, walk 2-5 hours shifts, and affirmed that he has rapid mental and muscular coordination and no chronic pain.  In fact, also in April 2014, the Veteran affirmatively denied the need for any medication management, evaluation, or treatment for his chronic low and mid back pain.

Thus, neither the VA examinations nor the VA treatment records support a higher rating under the General Rating Formula.  Even considering the Veteran's complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an initial evaluation in excess of the 10 percent rating assigned.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Indeed, while the Veteran reported flare-ups during the September 2012 VA examination, he reported no specific functional limitations to standing or walking and is able to run and jog without significant functional limitations.   Additionally, as discussed, in connection with CWT, he denied physical limitations and reported an ability to lift up to 100 pounds, bend, and tolerate repetitive motion, despite his back disability.  Thus, a rating greater than 10 percent is not warranted under the General Rating Formula.

The evidence also does not show and the Veteran does not report any incapacitating episodes of intervertebral disc disease involving bed rest prescribed by a physician at any time since service connection was established.  During examinations in May 2012 and September 2012, there were no radicular or neurologic symptoms observed or reported, and straight leg raise testing was negative.  Motor strength, reflex, and sensory testing was all normal, and the VA examiners declined to diagnose intervertebral disc disease.  Straight leg raise testing was also negative during subsequent October 2013 VA treatment.  The record does not otherwise show incapacitating episodes or physician prescribed bedrest.  Thus, a higher rating based on incapacitating episodes under DC 5243 is not warranted in this case at any time.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's thoracolumbar spine strain (primarily, pain, limitation of motion, and stiffness).  While the Veteran did report flare-ups during the May and September 2012 VA examinations,  he reported no specific functional limitations to standing or walking, and indicated he is able to run and jog without significant functional limitations.  He further reported no time lost from work and, although he has not worked during the period on appeal, he did participate in CWT and was not found to have any impairment due to his back disability.  Additionally, as discussed, in connection with CWT, he denied physical limitations.

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations and functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for joint disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111.

Bilateral Pes Planus

The Veteran contends that a rating in excess of 30 percent is warranted for his bilateral pes planus.  In order to warrant a higher maximum 50 percent rating, the evidence must show pronounced flatfeet manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Here, a September 2012 VA examination revealed flat feet manifested by pain that is accentuated by manipulation, flare-ups, and symptoms that are not completely alleviated by orthotics, which the Veteran reported he used regularly.  Nevertheless, the examiner explicitly found that there was no extreme tenderness of plantar surfaces, no marked pronation, no inward bowing of the Achilles tendons, and no marked inward displacement and severe spasm of the Achilles tendons on manipulation.  Nor was there evidence of swelling or calluses, characteristic or otherwise.  The examiner also noted that there was no functional impact on the Veteran's ability to work.

VA treatment notes similarly are negative for evidence of marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo-Achillis on manipulation, to warrant a higher 50 percent rating.  Indeed, with limited exception, they are generally silent for complaints related to flat feet.  In October 2007, the Veteran was planning to increase his running activity and sought treatment, at which time he was observed to have loss of arch but not completed flat feet.  A podiatry consultation was placed for new arch supports, but it does not appear that the Veteran followed up.  Similarly, in March 2013, the Veteran reported frequent twisted ankles and complained that his left foot had been bothering him.  He was assessed with recent left foot pain.  Notably, the reported twisted ankles were not attributed to any pes planus.  He reported at that time that he had orthotics made by the military, and new orthotics were offered; however, it does not appear that the Veteran accepted the offer or followed up.  Otherwise, VA treatment records, including ones dated in September 2013, October 2013, April 2014, and June 2014, show that the Veteran denied pain on musculoskeletal examination or reported pain other than in the feet, and had a normal foot examination other than occasional athletes feet.  He also denied difficulty walking and/or was noted to have a normal or stable gait in October 2013 and April 2014.  Musculoskeletal examination was also generally normal in August 2012, November 2012, and March 2013.

The Veteran also reported involvement in or an ability to perform physical activity without any mention of his feet.  For instance, in April 2013, it was noted that there were walking requirements with admittance to the domiciliary unit and no interference due to pes planus was noted.  In September 2013, the Veteran was working on a house, and he reported that he can walk up and down stairs and hills without problems.  Then, in October 2013, he was observed to be on his feet moving about the office during most of a VA visit, and no problems with his feet were observed.  He was also noted that month to be handling his activities of daily living without obvious functional deficits limiting mobility in this facility, and appeared to be medically cleared to participate in recreational activities, as tolerated.  In April 2014, relating to a compensated work therapy program, he reported that he could walk 2-5 hours shifts, and in June 2014, he reported that he walks frequently and takes a walk to cope with stress.

In sum, the VA examination and treatment notes during the relevant period do not document pronounced flatfeet manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances, and thus a higher rating is not warranted under DC 5276.

In considering the applicability of other DCs pertaining to the foot, the Board concludes that because there is no evidence of weak foot (5277), pes cavus (5278), Morton's disease (5279), hallux rigidus (5281), malunion or nonunion of the tarsal or metatarsal bones (5283), or a moderate other foot injury (5284), the diagnostic codes pertaining to those disabilities are not applicable, nor do they provide for a higher rating, with the exception of DC 5278.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral pes planus disability - primarily, deformity and pain.  While the Veteran did report flare-ups during the September 2012 VA examination, which could result in pain in the lower legs, he reported that he did not take any medications for his pes planus, and had not undergone any surgeries or injections.  He further denied functional limitations in standing, walking, running, occupational duties, and activities of daily living.  Again, VA treatment notes are essentially negative for treatment for pes planus and show only an infrequent report of foot pain.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations and functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for joint disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111 (2008).

GERD

The Veteran's GERD has been rated as 10 percent disabling since the effective date of service connection.  He contends that a higher rating is warranted.

In order to warrant a higher 30 percent rating, the evidence must show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7436.

The Board finds that the preponderance of the evidence is against assigning a disability rating greater than 10 percent for the Veteran's service-connected GERD.  Here, the evidence does not support such a rating, as there is no evidence of dysphagia, substernal or arm or shoulder pain, nor are the GERD symptoms present productive of considerable impairment of health.  During a May 2012 VA examination, the Veteran reported a history of symptoms that included an upset gastrointestinal system, heartburn, and dyspepsia, usually with overeating.  There was no history of dysphagia or stomach ulcers.  The examiner noted that the Veteran's GERD was currently manifested by persistently recurrent epigastric distress, reflux, regurgitation, and mild vomiting, but without dysphagia, pyrosis, substernal arm or shoulder pain, sleep disturbance, anemia, weight loss, nausea, hematemesis, or melena.  There also was no evidence of esophageal stricture, spasm of esophagus, or acquired diverticulum of the esophagus.  The examiner found no functional impact.  Similarly, during a September 2012 VA examination, an examiner noted GERD symptoms of pyrosis, reflux, and regurgitation, but no dysphagia, substernal arm or shoulder pain, sleep disturbance, or other symptoms.  That VA examiner similarly found no impact functional impact.  Thus, despite the Veteran's reported symptoms, the evidence does not show that they resulted in "considerable impairment of health," as the VA examiners noted only mild symptoms where indicated, or determined that there was no functional impact.

VA treatment records also do not support a higher 30 percent rating for the Veteran's service-connected GERD under DC 7346. Those records are also negative for dysphagia, substernal or arm or shoulder pain, or GERD symptoms productive of considerable impairment of health.  Those records show that the Veteran was prescribed ongoing medication for his GERD symptoms.  In July 2012, he reported that acid builds up when he eats, and heartburn was noted in November 2012 and March 2013.  He also reported occasional vomiting in October 2013, but noted that only occurred one time in two months since being on Omeprazole.  There was also occasional nausea possibly related to GERD or anxiety reported in February 2014.  However, dysphagia screen was generally normal or within defined limits, or the Veteran otherwise denied dysphagia or difficulty swallowing, including in November 2012, March 2013, November 2013, and February 2014.  The Veteran also did not otherwise report substernal, arm, or shoulder pain.  

Most significant, however, is that, despite the symptoms present, the ongoing treatment records do not show that GERD caused considerable impairment in health.  The Veteran did not report any occupational or functional impairment caused by his GERD symptoms.  In March 2013, it was noted that his chronic GERD was managed with Prilosec, and in October 2013, the Veteran's GERD was described as stable.  At that time it was also noted that his heartburn was controlled if he is taking his medication, eating, and not drinking much alcohol.  In February 2014, it was noted that the Veteran was able to carry out his activities of daily living independently, and at that time, he denied even heartburn and reported a good appetite.  By April 2014, the Veteran reported that that only certain foods and food groups cause his problems, and therefore, he is not taking his medication.  An assessment was rendered of history of GERD.

In sum, the evidence does not show persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain, productive of considerable impairment of health.  On the contrary, the evidence shows at most, GERD primarily manifested by heartburn, reflux, and occasional vomiting and nausea, but without symptoms of difficulty swallowing or associated substernal/arm/shoulder pain.  Significantly, the Veteran has reported no impact of his GERD symptoms on his activities of daily living, and the record does not show that the Veteran sought or required regular treatment for his GERD symptoms, other than prescription medications for hyperacidity and reflux.  He was also able to attend numerous VA appointments and examinations, during the relevant period without any interference by his GERD. Thus, the Board finds that the totality of the evidence does not show GERD symptoms with "considerable impairment in health" to warrant a higher 30 percent rating.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's GERD (heartburn, reflux, vomiting, and nausea) and the evidence does not show anything unique or unusual about the Veteran's GERD disability that would render the schedular criteria inadequate.  The Veteran's symptoms have been shown to be controlled by medication and have no functional impact.  There are no additional symptoms of his GERD disability that are not addressed by the provisions of the Rating Schedule or already contemplated by other service-connected disability.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date Claims

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

 Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  However, if a claim is received within one year from the date of discharge or release from active service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release or date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2014); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

The Veteran has challenged the effective dates of the awards of service connection for PTSD, right shoulder and thoracolumbar spine strains, and GERD.  He has not specified as to why he believes an effective date earlier than the currently-assigned January 27, 2012, effective date is warranted.  

The record shows that claims for service connection for PTSD, right shoulder and thoracolumbar spine strains, and GERD (acid reflux), were received on January 27, 2012.  As those claims were received within one year of, and in fact the day after, the Veteran's January 26, 2012, discharge from active duty, the appropriate effective date is the day after discharge from active service, or January 27, 2012.  Id.

While the record shows that the Veteran had prior periods of service from March 1994 to May 1997 and February 2003 to May 2003, he has not contended, nor does the record otherwise show that he filed earlier claims for service connection for any of the relevant conditions that remained pending on January 27, 2012.  The record shows that the Veteran did file a prior formal claim for service connection in May 2003, at which time the only disability claimed was "heart abnormalities;" there is no mention of any psychiatric, shoulder, back, or GERD disability on his formal claim form.  Notably, at that time, he also affirmatively denied having ever filed a prior claim with VA.

The Board recognizes that the Veteran has reported receiving psychiatric treatment since 2000, and that VA medical treatment records dating from June 2001 to January 2003 show that the Veteran sought VA mental health treatment for relationship problems.  Those records are further considered to be in VA's constructive possession upon creation.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Nevertheless, there is nothing within these records that shows intent to apply for VA disability benefits for PTSD or a psychiatric disability.  Thus, those records cannot serve as an informal claim for service connection.  38 C.F.R. § 3.155; see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek [disability benefits].")

In sum, the record presents no legal basis for assignment of an effective date for the awards of service connection for PTSD, a right shoulder strain, a thoracolumbar strain, or GERD prior to January 27, 2012.  In this regard, the Board emphasizes that the law and regulations governing effective dates are very specific and the Board is bound by them.  In reaching this determination, there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107.  The claims for an effective date prior to January 27, 2012, for PTSD, a right shoulder strain, a thoracolumbar spine strain, and GERD are denied.

Temporary Total Disability Rating Under 38 C.F.R. § 4.29

In October 2013, the Veteran filed a claim for a temporary 100 percent rating under 38 C.F.R. § 4.29 based on hospitalization for PTSD.  Ratings under 38 C.F.R. § 4.29 are for service-connected disabilities requiring hospital treatment or observation and generally are assignable for a maximum of 3 months, unless an extension is granted.  See 38 C.F.R. § 4.29.

Here, the RO granted the Veteran's claim by a February 2014 rating decision, assigning a temporary 100 percent rating for the period from December 13, 2013, through March 31, 2014.  That grant was based on VA medical records showing that the Veteran participated in inpatient treatment for service-connected PTSD from December 20, 2013, until March 6, 2014.  As the temporary total rating claim pursuant to Paragraph 29 was granted, and assigned for a period of 3 months, and as the issue of extension has not been requested, denied, and appealed, the Board finds that the Veteran's claim has been granted in full.  Indeed, it appears from the March 2014 notice of disagreement pertaining to the claim for a temporary total rating pursuant to 38 C.F.R. § 4.29, that the real issue appealed by the Veteran is the 50 percent rating for PTSD assigned following expiration of the temporary total rating.  And, as discussed in the remand portion of the decision below, the issue of entitlement to an increased rating for PTSD already is on appeal.

The Veteran has not challenged any other aspect of the temporary total rating grant.  He has not appealed any effective dates assigned or requested an extension.  Nor has he submitted evidence of an additional period of hospitalization for PTSD for which benefits should be granted.  While the Veteran also was an inpatient prior to December 13, 2013, that treatment was for nonservice-connected substance abuse.  The Board also points out that VA treatment records show that the Veteran did not actually begin inpatient treatment for PTSD until January 13, 2013; thus, he has been granted an earlier effective date than warranted.  Prior to January 13, 2013, his status was changed to PTSD inpatient in order to make room for others in the substance abuse treatment program.  Regardless, the Veteran has not appealed the effective date of the temporary total rating assigned.  
 
The record shows that the Veteran's October 2013 claim for a temporary total rating for hospitalization for PTSD for 21 days pursuant to 38 C.F.R. § 4.29 has been granted.  The Board recognizes that the issue of service connection for substance abuse is being remanded herein, however, the Veteran has not appealed the December 13, 2013, effective date for the temporary total rating assigned by the grant.  Nor has he requested or provided specific medical evidence demonstrating an extended or additional period of hospitalization due to PTSD to warrant additional temporary total rating under 38 C.F.R. § 4.29.  Thus, the appeal is denied.


ORDER

Entitlement to a compensable disability rating prior to September 19, 2012, and to a disability rating greater than 10 percent thereafter, for right shoulder strain with tendinopathy is denied.

Entitlement to a disability rating greater than 10 percent disability for thoracolumbar spine strain is denied.

Entitlement to a disability rating greater than 30 percent for bilateral pes planus is denied.

Entitlement to a disability rating greater than 10 percent for GERD is denied.  

Entitlement to an effective date earlier than January 27, 2012, for the award of service connection for PTSD is denied.

Entitlement to an effective date earlier than January 27, 2012, for the award of service connection for a right shoulder strain with tendinopathy is denied.

Entitlement to an effective date earlier than January 27, 2012, for the award of service connection for a thoracolumbar spine strain is denied.

Entitlement to an effective date earlier than January 27, 2012, for the award of service connection for GERD is denied.

Entitlement to a temporary total disability rating based on the need for hospitalization for service-connected PTSD exceeding 21 days pursuant to 38 C.F.R. § 4.29 for any period other than the period from December 13, 2013, through March 31, 2014, is denied.


REMAND

Regarding an increased rating for PTSD and service connection for alcohol abuse, the Board finds that remand is necessary for a new examination.  In October 2013, the Veteran reported a belief that he uses alcohol to self-medicate his stress-related symptoms, and he is service-connected for PTSD.  However, ongoing VA treatment notes also discuss involvement of non-PTSD triggers, including relational problems with his ex-wife.  In January 2014, the Veteran reported that he was unsure if he even had PTSD and expressed frustration when everyone blamed his anger on his PTSD.  He reported his main concern was really his ex-wife, and he stated that in comparison to his ex-wife, combat was not that distressing.  As an opinion has not yet been obtained as to whether the Veteran's alcohol abuse is secondary to PTSD, remand is necessary.  Additionally, the Veteran's attorney has requested a new examination, stating that VA treatment records dating since the last examination show a more severe psychiatric disability.  As such, on remand, the examiner should address the current severity of the Veteran's PTSD.  

The Board also notes that the Veteran's attorney has raised the issue of entitlement to a TDIU due to PTSD, stating that the record supports severe occupational impairment caused by PTSD and alcohol abuse.  As such, the Board finds that the examiner should address employability as it relates to PTSD on remand.  However, the Board also notes that in October 2013, the Veteran reported that he was unemployed but not looking for work and expressed concern that getting a job would lower his disability pay.  Then, in January 2014, he admitted to arguably voluntary unemployment because "most of his earnings will go to his ex-wife for child support."  In any event, employability due to PTSD should be addressed by an examiner on remand, and the Veteran should be provided notice as to how to substantiate a claim for a TDIU due to PTSD.

Next, regarding heart disease and hypertension, the Board finds that new examination is warranted.  A May 2012 VA examiner found that the Veteran did not have a current heart disability, and did not otherwise diagnose hypertension.  Similarly, a September 2012 VA examiner found that no current diagnoses of heart disease or hypertension were warranted.  Thereafter, VA treatment records dated in November 2012 and March 2013 show that the Veteran was found to have sinus tachycardia and premature ventricular contractions, albeit in conjunction with treatment for pancreatitis and alcohol intoxication and withdrawal.  Additionally, a November 2012 abdominal ultrasound showed a mildly dilated main portal vein, which "may indicate developing portal hypertension."  Also, in March 2013, the Veteran was noted to be mildly tachycardic and hypertensive in connection with assessed ETOH dependence, and in November 2013, he had a somewhat elevated blood pressure reading of 130/97.  While his blood pressure readings thereafter were generally normal, (122/64 in May 2014), the Board finds that foregoing positive evidence should be addressed.  Therefore, a new examination and medical opinion are necessary.

Regarding a skin condition, a new medical opinion is necessary.  An October 2012 VA examiner opined that the Veteran's currently diagnosed dyshidrotic eczema (or pompholyx as indicated by the Veteran) is not related to warts treated in service.  However, that examiner did not address the Veteran's assertions that his current skin disorder is related to exposures while serving as a pilot in service, including "POL."  Then, in June 2013, a VA examiner found that two lesions on the Veteran's face were not indicative of dyshidrotic eczema, but offered no opinion as to whether those lesions are related to the Veteran's service.  In this regard, service treatment records show numerous dermatological appoints for various lesions and rashes.  Therefore, an addendum opinion is necessary. 

The Veteran also has raised other theories of entitlement as to the cause of his skin disorder.  For example, during a February 2014 VA dermatology appointment, he attributed his skin problems to "JP 8" diesel fuel and transmission fluid.  He also reported at that time an onset of recurrent hand eruptions in Iraq when he was flying helicopters.  The February 2014 VA provider diagnosed dyshidrotic eczema and discussed with the Veteran that sometimes the etiology of the condition is unknown.  Based on the foregoing, it remains unclear whether the Veteran has a current skin condition that is related to service, to include claimed chemical exposures therein, or, given the Veteran's deployment to the Middle East from July 2008 to July 2009, whether he has a chronic skin rash attributable to an undiagnosed Gulf War illness.  Thus, on remand, the AOJ should schedule the Veteran for an appropriate VA examination, including an opinion addressing the questions regarding the nature, onset and etiology of his claimed skin rash, to include consideration of whether the Veteran's skin rash is consistent with an undiagnosed Gulf War illness or is otherwise related to his active service.

Next, concerning the respiratory claim, the Veteran was afforded a VA examination in September 2012 pursuant to which a VA examiner offered an opinion on shortness of breath, finding that current shortness of breath is not related to complaints of shortness of breath from the 2002 -2003 timeframe.  The examiner also noted minimal left mid-lung linear scarring on x-ray, PFTs showing mild restriction, and some changes likely due to longstanding smoking history.  However, the examiner declined to diagnose any respiratory disability.  Additionally, the examiner did not consider whether the Veteran has an undiagnosed Gulf War illness manifested by shortness of breath.  Thus, the Board finds a new opinion is necessary for clarification.

Regarding a TBI and its residuals, to include headaches, the Board finds an examination is necessary.  Initially, it remains unclear whether the Veteran actually sustained a traumatic brain injury.  The Veteran has reported that he sustained a TBI in service as a result of an IED blast wave and additionally or alternatively, as a result of being hit from a punch during a training exercise.  However, the Board notes that on a June 2012 report of medical assessment, the Veteran reported that he hurt his hand from combatives, but did not report any head injury.  VA treatment notes show that the Veteran has undergone polytrauma evaluation and, notably, in October 2013, a VA provider indicated that the history of the injury and course of clinical symptoms are not consistent with a diagnosis of TBI sustained during OEF/OIF deployment.  Additionally, it appears that the Veteran's claimed TBI symptoms, including concentration and sleep problems, may be attributable to his already service-connected PTSD.  In March 2014, it was noted that evaluation for TBI would be deferred while the Veteran was being treated for PTSD.  As the Veteran has not yet been afforded a VA examination to address his claimed TBI, remand is necessary for such an examination to determine whether the Veteran sustained a TBI and has residuals of the same not attributable to PTSD.  

Regarding headaches, a February 2014 VA examiner found that the Veteran does not have a chronic headache disability, noting that no disability pattern is present.  In this regard, the Veteran has provided largely inconsistent reports as to whether he actually suffers from a chronic headache condition.  During various VA treatments, including ones dated in November 2012, December 2012, October 2013, and November 2013, and February 2014, the Veteran denied headaches.  During October and November 2012 VA treatment for polytrauma, the Veteran reported headache following his claimed TBIs in service, but stated that his headache had improved.  Also in November 2012, he reported experiencing a headache while staying in an unheated home that he had been using gasoline and kerosene to heat.  During December 2013 VA dental treatment, the Veteran chronic tension causing mild headaches at times.  He again mentioned experiencing headaches in February 2014 in connection with trying to complete a group therapy homework exercise.  Then, in April 2014 and June 2014, he both denied headaches and reported occasional headaches.  Given the foregoing, the Veteran should be provided an examination for him to clarify the nature of his headache disorder and for a medical opinion as to whether any headache disorder, if present, is related to service, including a TBI or head injury sustained therein, or to an undiagnosed Gulf War illness manifested by headaches.

Regarding the Veteran's eye claims, the Board finds that an addendum opinion also is necessary.  Regarding the right eye, a September 2012 VA examiner diagnosed posterior vitreous detachment of the right eye and found the condition to be due to age-related degeneration of the vitreous.  Research from the National Eye Institute reveals that vitreous detachment is a common condition that usually affects people over age 50 and is very common after age 80.  However, the Veteran was not yet even 40 at the time of the examination.  Thus, the Board finds that an addendum opinion for clarification or additional explanation is necessary.  Regarding the left eye, the Board notes that the September 2012 VA examiner only noted claimed floaters in the right eye, while the Veteran has also reported floaters in the left eye.  Thus, it is unclear whether the VA examiner considered the left eye claim.  While the record, including that examination report, does not otherwise show a left eye disorder, the Board finds that an examiner should expressly address the Veteran's claimed left eye floaters.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his psychiatric, heart, hypertension, skin, respiratory, TBI, headache, and eye disabilities.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  As a component to the claim for an increased rating for service-connected PTSD, provide the Veteran and his attorney with notice of the criteria for establishing entitlement to a TDIU, including on an extra-schedular basis.  Send the Veteran and his attorney a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his attorney should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his attorney that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Thereafter, schedule the Veteran for appropriate VA examination to determine the severity of his PTSD.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Following examination of the Veteran and a review of the record in its entirety, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed alcohol dependence and/or abuse is secondary to his PTSD.  The examiner next should state whether the Veteran is unable to obtain and retain substantially gainful employment based on his service-connected PTSD, without regard to his age or nonservice-connected disabilities.  The examiner should consider the Veteran's prior work history as a pilot, his work in VA compensated work therapy, his knowledge of computers, and his reported concerns that getting a job would lower his disability pay and that his earnings would go to his ex-wife for child support.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

4.  Schedule the Veteran for a VA heart examination.  The electronic claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any cardiovascular disability, to include any heart disorder and hypertension, current experienced by the Veteran, if possible.  The examiner should address the significance of the November 2012 and March 2013 findings of sinus tachycardia, premature ventricular contractions, mild hypertension, and the November 2012 abdominal ultrasound showing a mildly dilated main portal vein, which "may indicate developing portal hypertension."  For each diagnosed cardiovascular disability, the examiner should state whether it is at least as likely as not (50 percent or more probability) that this disability is related to active service or any incident of service.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

5.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of a claimed skin disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any skin disability currently experienced by the Veteran.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's skin complaints are an undiagnosed illness resulting from his Persian Gulf service.  The examiner also should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current skin disorder is related to active service or any incident of service, to include exposure to jet fuel, other chemicals, or  service in the Persian Gulf.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

6.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of a claimed respiratory disorder.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. The Veteran should be asked to provide a complete medical history, if possible.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's shortness of breath complaints are an undiagnosed illness resulting from his Persian Gulf service.  The examiner also should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current respiratory disorder is related to active service or any incident of service, to include service in the Persian Gulf.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

7.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed residuals of TBI, including headaches.  All indicated tests and studies are to be performed.  In conjunction with the examination, the electronic claims folder must be made available to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has any TBI residuals, to include headaches, which are related to active service or any incident of service.  In doing so, please address the Veteran's reports of an IED blast wave and getting punched in the head in service, as well as the October 2013 VA polytrauma note indicating that the history of the Veteran's injury and course of clinical symptoms are not consistent with a diagnosis of TBI sustained during OEF/OIF deployment.  

If it is determined that the Veteran did sustain a TBI in service and has current residuals, for each residual symptom identified, the examiner is asked to state whether such symptom(s) also is/are attributable to the Veteran's service-connected PTSD.

The examiner next is asked to state whether the Veteran suffers from a chronic headache disorder.  In doing so, please consider the Veteran's reports of occasional headaches during VA treatment.  If a chronic headache disorder is present, then the examiner is asked to state whether it is at least as likely as not (50 percent or greater likelihood) that any headache disorder is related to active service or any incident of service.  The examiner also should opine whether it is at least as likely as not (50 percent or greater likelihood) that any headache disorder was caused or aggravated (permanently worsened) by the Veteran's TBI.

If a chronic headache disorder is not diagnosed, then the examiner is asked state whether the Veteran's headache complaints are the result of an undiagnosed illness resulting from his Persian Gulf service.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

8.  Request that the VA examiner who conducted the September 2012 eye examination provide an addendum opinion.  If the September 2012 VA eye examiner is not available, then another appropriate clinician should be to provide the requested addendum opinion.  The September 2012 VA examination report as well as the entire electronic claims file should be reviewed.  Thereafter, the September 2014 examiner or another appropriate clinician should provide the following addendum opinion:

 a.  Is the Veteran's diagnosed right eye posterior vitreous detachment a congenital condition? Please explain why or why not.

 b.  Explain why the Veteran's right eye posterior vitreous detachment is the result of the aging process and not related to his claimed exposures during Gulf War service.  In doing so, please address the information from the National Institutes of Health National Eye Institute that vitreous detachment is common for those over age 50, while the Veteran was under 40 at the time of his diagnosis.

c.  Does the Veteran have a left eye disorder?  In providing the foregoing opinion, please address the Veterans' reports of left eye floaters.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the September 2014 VA examiner or another appropriate clinician should explain why.

9.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

10.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


